Mr. Chief Justice Walker delivered the. opinion of the Court: This was a bill filed to reform an award for an alleged mistake' of arbitrators. It alleges that the arbitrators by mistake omitted to allow complainant a credit of over five hundred dollars, to which he was entitled, which they intended and supposed they had allowed. The answer denies that any mistake was made, and insists that the amount claimed to have been omitted through mistake was unjust. Hughs, one of the arbitrators, testifies that they agreed to allow the account, but by being mislaid it was overlooked- and was not taken into the calculation or deducted from defendant’s account; that the arbitrators allowed him two thousand dollars, for which he had been credited, and that he would not have agreed to or signed the award had he known that these items had been omitted. Dauth testifies that several thousand dollars was claimed by each party on the trial before the arbitrators ; that they could learn but little from the sworn statements of the parties; that when they came to decide the matter, their opinion, was that they knew no more about the matter than when they commenced the trial; that Hughs made the motion to find the award as it was rendered; that an attempt was made to make a computation, but they were unable to arrive at a satisfactory conclusion; that all of the items presented were considered, and he knows of no item which was left out. • If the items claimed' in the bill were produced, an equal amount was produced by the other side. • Rittenhouse testifies that he thought the items claimed were included in his computation, but when he examined his figures the next day, he found that they had been omitted; that he would not have signed the award had he discovered the omission before it wás done. He also states that defendant had admitted the correctness of the account. On the hearing in the court below, a decree was rendered dismissing the bill, and for costs against complainant To reverse that decree this writ of error is prosecuted. It is undeniably true that a court of equity will afford relief against a mistake in an award as well as in other cases, when the facts disclosed require the relief. But it will never be done in a case where there is doubt or uncertainty. It ig only in cases of clear and unquestionable mistake that a court of equity will interpose to reform the award or to set it aside. Williams v. Warren, 21 Ill. 541. Again, to entitle a party to such relief, it is necessary that the mistake should be that of all of the arbitrators, and not a part of them. Stone v. Atwood, 28 Ill. 30. If the mistake were not mutual on the part of all the arbitrators, when reformed it would still not be the award of each of them. If any mistake was made, it was not that of Dauth, as he denies that there was a mistake. The reformation of awards for mistake is usual only when the mistake occurs in making a draft of the award. The conclusion at which arbitrators arrive is the judgment of the court of the parties’ own choosing. And in most respects it is similar to other judgments. It is conclusive upon the parties, both as to the law and facts. A mistake in either is not usually corrected by the courts, any more than in case of judgments or decrees after they have been signed and entered of record. But in favor of awards an exception has obtained, when a mistake in the draft of the award, or even in the finding of the award where the arbitrators all concur that there was a mistake, and agree as to what it was; but in the absence of such concurrent testimony, courts will not interfere. As a general rule, arbitrators will not be permitted to give evidence to impeach their award; to this rule there is an exception in cases of fraud (Greenl. Ev. § 249; Spruck v. Crook, 19 Ill. 415), and an exception has been allowed to establish a mistake in the award. But in this case, the arbitrators do not say, that in determining the rights of the parties, they agreed to allow this sum to complainant. Two of them say that, by mistake, it was not taken into the computation, whilst the other thinks that it was embraced and passed upon, and overcome by allowance of items on the other side. It appears that all of the arbitrators do not concur that a mistake was made. The evidence failing to bring this case within the rules, the court below acted properly in dismissing the bill, and the decree must be affirmed. Decree affirmed.